DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the communication filed on 01/07/2021.
Claims 1-18 are pending for consideration.

Claim Objections
Claims 6, 12 and 18 are objected to because of the following informalities:
	Regarding claims 6, 12 and 18, the claims recite limitation “the set of classification”.  It should be “the set of classifications”.
	Appropriate corrections are required.

Claim Rejections - 35 USC § 112The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Regarding independent claims 1, 7 and 13, the claims recite limitation “the requestor” in lines 5, 6 and 8 respectively.  The limitation lacks antecedent basis because “requestor” is not recited before that.	For the purpose of prior art examination, the limitation “the requestor” is interpreted as “a requestor of the request received”.	Furthermore, claim 1, 7 and 13 recite limitation “requestor access” in lines 7, 8 and 9, respectively.  It is unclear if “requestor access” is the same as that of limitation “access” in lines 7, 7 and 8, respectively.	For the purpose of prior art examination, the limitation “requestor access” is interpreted as “the requestor access”.	The dependent claims 2-5, 8-12 and 14-18 are rejected for the same reasons as that of the independent claims, because they do not cure the deficiency indicated above regarding the dependent claims.	Appropriate corrections are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-11, and 13-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Khurana; Amandeep et al. (US 20210141920 A1, hereinafter Khurana).
	Regarding claim 1, Khurana teaches a method for implementing access controls by a masking manager, the method comprising:
	receiving a request for an object in a database (¶40, a request is received from a user to view a dataset from a database);
	retrieving the object from the database (¶41, one or more data elements of the data set are disabled in a dynamic view of the dataset; [Examiner remark: the dataset is retrieved for the data elements to be disabled]);
	applying masking rules to a field of the object to determine whether the requestor has access to the field ([0041], one or more data elements of the data set are disabled in a dynamic view of the dataset based on the at least one access control policy for the dataset or the one or more elements. For example, if a user is authorized to access columns 1-3 and row 1 of a table but is not allowed to access columns 4-10 or rows 2-20, columns 4-10 and rows 2-20 would be disabled while columns 1-3 and row 1 would be enabled within the dynamic view by a data access system similar to those described herein, content from the dynamic table may be displayed based on enablement (i.e., determining what a user can see and displaying data accordingly));
	determining a replacement value for the field based on requestor access to the field (¶39, access controls corresponding to the determined user access level. The user access level may be based on the user; ¶41, disabled in a dynamic view of the dataset based on the at least one access control policy; [0042], the one or more disabled elements are hidden in the dynamic view, data is excluded from the dynamic view using anonymization. Anonymization may be used to protect disabled data by tokenizing data, encrypting data, irreversibly altering data, or similar anonymization tactics, data may be filtered, obfuscated, pseudonymized, redacted, masked, substituted, reversibly altered, hidden, blurred, removed, or disabled from viewing in a similar manner not included herein for purposes of brevity; [0048], data values in column F have are replaced with one or more filler characters per cell. The filler characters can be seen in rows 1 through 5 and row 8. Although two “X” characters are used to hide the elements in column F of table 502, many other characters including numbers, letters, symbols, or other fillings may be used to dynamically anonymize data from the view); and
	returning the object to the requestor with the replacement value in the field of the object (¶41, the content from the dynamic table is displayed based on disablement (i.e., determining what a user cannot see and displaying everything else), content from the dynamic table may be displayed based on enablement (i.e., determining what a user can see and displaying data accordingly). In similar examples, a combination of enablement and disablement may be utilized; see also ¶39, ¶41-¶42).

	Regarding claim 2, Khurana teaches the method of claim 1, further comprising:
	determining whether the requestor is associated with any masking rules (¶41, if a user is authorized to access columns 1-3 and row 1 of a table but is not allowed to access columns 4-10 or rows 2-20, columns 4-10 and rows 2-20 would be disabled while columns 1-3 and row 1 would be enabled within the dynamic view by a data access system similar to those described herein).

	Regarding claim 3, Khurana teaches the method of claim 1, wherein the replacement value is a null or masking value (¶42, data may be filtered, obfuscated, pseudonymized, redacted, masked, substituted, reversibly altered, hidden, blurred, removed; ¶47, column B may be dynamically anonymized by leaving the column blank).

Regarding claim 4, Khurana teaches the method of claim 1, further comprising:
	notifying a platform logic of replacing a value of the field (¶45, Application service 430 may subsequently transfer the enabled elements to native application 420 and native application 420 can generate the anonymized view and display the anonymized view through user interface; Fig. 6, ¶52, the user also does not have access to the first twelve digits of the credit card number associated with each transaction; [Examiner remark: the application 420 performs the anonymized based the knowledge of the replacement of value (first twelve digits of credit card)]; see fig. 7 where the rules are defined with regard to the replacement; ¶54, permission table, stored in access control database; [Examiner remark: the information from the permission table is in the backend, and the repository 440 and application service 430 determines the rules against the dataset, as a result, this determine (for replacement) is sent to the application 420]).

Regarding claim 5, Khurana teaches the method of claim 1, further comprising:
	determining a classification of the field where the classification indicates a type of masking rule to apply to the field (figure 7, the right most column, “Access Control”, show the rule for masking data, such as how to mask (type of mask), according to a field specified in the column “Element”; see also ¶40-¶45 and ¶54).	Regarding claims 7-11 and 13-17, the claims are rejected for same reasons as that of claims 1-5, respectively, because the claims 7-11 and 13-17 recite essentially the same limitations as that of claims 1-5, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Khurana in view of Krishnan; Ravikiran et al. (US 20220138345 A1, hereinafter Krishnan).
Regarding claim 6, Khurana teaches the method of claim 1 (see discussion above).
	Khurana does not explicitly mention the following limitation that Krishman teaches:	receiving a set of classifications for fields of an object type in the database (¶34, analysis by a feed-forward neural network (e.g., multilayer perceptron (MLP) neural network) of metadata properties for field values previously identified as containing PII data, to categorize field values based on metadata properties in order to suggest masking functions be applied to all field values marked as containing PII within the same identified category or cluster; [Examiner remark: when categorize, it means generating a plural of categories]; [0058] Each field value may also be associated with metadata describing various attributes of the field value, metadata may identify the field value type describing the formatting of the contents of the field value, which may include, for example, string, integer, social security number, or credit card. These are only a few examples of field value types, which may be predefined by an administrator of the PII recommendation system or the integration application management system in an embodiment. Other examples may identify any commonly stored field value, such as, for example, date of birth, diagnostic codes, addresses (e.g., physical, business, home, or shipping). Metadata from each of the field values within a dataset may be combined in an embodiment to form a totality of metadata for the dataset); and
	promulgating the set of classification to the fields of the object type in the database ([0061] Once the feed-forward neural network in an embodiment is trained, as described directly above, the PII recommendation system may apply the neural network to an unmigrated dataset to determine whether the unmigrated field values within the unmigrated dataset may contain PII data; [0085], the PII recommendation system may analyze metadata associated with one or more unmigrated field values, based on this analysis, the PII recommendation system may determine an unmigrated field value is sufficiently similar to a previously migrated field value to indicate they should receive the same security treatment. For example, the PII recommendation system may determine an unmigrated field value associated with a field name “CC_number” within a modeled but not yet executed integration process is sufficiently similar to a migrated field value associated with the field name “CreditCard” 411 within a previously executed integration process to indicate these two field values should receive the same masking function).	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Krishnan, which teaches using artificial intelligent to determine categories related to database fields that are used for determining data masking and redaction of the values of the fields and then apply the categories into other fields in the database, into the teaching of Khurana, who teach based on user permission and rules to mask data, to result in the limitations of the claimed invention.
	One of ordinary skilled would be motivated to do so as incorporating Krishnan’s teaching would help utilize artificial intelligent to improve accuracy and efficiency (not needing manual human process) when identifying data to mask. In addition, both references teach features that are directed to analogous art, such as data masking.	Regarding claims 12 and 18, the claims are rejected for same reasons as that of claim 6, respectively, because the claims 12 and 18 recite essentially the same limitations as that of claims 6, respectively.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20090018820 A1 - the anonymization condition information table has a field 2011, a field 2012, and the like. A value of the field 2011 indicates a category of an appearing word. The field 2012 is a part of speech of a value of the field 2011 of the same record. In the case of FIG. 20A, for example, a part of speech of the field 2011 "person's name" is indicated by the field 2012 "noun" of the same record. The field 2011 "all" indicates that a category of an appearing word is not specified.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vy Huy Ho whose telephone number is (571) 272-3261.  The examiner can normally be reached on Monday - Friday 7:30 am-5:30 pm.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/V.H.H/
Examiner, Art Unit 2497
/ELENI A SHIFERAW/Supervisory Patent Examiner, Art Unit 2497